Case 1:|19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 1 of 14 Page|D# 15

iN THE UNITED sTAT'ss Dis'rrucr CoURT FoR THE ' ' -- '- _, :
EASTERN DISTRICT oF viRGINIA 5 `_ ` V_ -, g ;' e.'

  

.1-.-,1\ 1
Alexandria Division 7 le
UNITED STATES OF AMERICA ) (UNDER SEALI"
v. § Case No. l:l9-MJ-120
DARYL ANTONIO PEARCE, § Hon. Theresa C. Buchanan
Defendant. § uNDE.=i?\;.`h g __

AFFIDAVIT IN SUPPORT OF A
CRIM`INAL COMPLAINT AND ARREST WARRANT

l, John C. Donovan, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGEN'I` BACKGROUND

1. I have been a Special Agent of the Bureau of Alcohol, Tobacco, Firearrns and
Explosives (“ATF”) since November 2016. I am assigned to ATF Washington Field Division’s
Firearms Trafficking Group. My assignments include investigating individuals who are involved
in the illegal purchase, possession, and transfer of tirearrns, and violent crimes involving firearms
While conducting and participating in these investigations, l have prepared and executed Search
warrants resulting in the seizure of phone and internet records and participated in the search and
Seiz`ure of electronic devices, including cellular phones and “srnart” phones, and e-mail accounts
I have also conducted mobile and static surveillance, interviewed and debriefed Witnesses, and
participated in arrests. Since working for the ATF, I have graduated from the Crirninal Investigator
Training Program and ATF Special Ag_ent Basic Training. Prior to joining the ATF, from 2002
until 2012, I was an officer in the U.S. Navy on active duty. Since 2012, I have served in the Navy
Reserve.

2. l submit this affidavit in support of a criminal complaint and arrest warrant charging

Case 1:‘19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 2 ot 14 Page|D# 16

Daryl Antonio PEARCE (“PEARCE”) with violations of Title 18, United States Code, Sections
924(n) and 2 (traveling from any state to another to acquire or attempt to acquire a firearm with
the intent to engage in conduct in violation of section 922(a)(1)(A)), among other crimes

3. The facts in this affidavit come from my personal observations, my training and
experience, and information and evidence obtained from other agents, law enforcement officials
and witnesses All observations I did not personally make were related to me by the individuals
who made them, or come from my review of records, documents, and other physical evidence
obtained during the course of this investigation This affidavit is intended to show merely that
there is sufficient probable cause for the requested complaint and does not set forth all of my
knowledge about this matter.

PROBABLE CAUSE

4. Since approximately November 2017, law enforcement has been investigating
certain firearm purchases involving Darius Antonio Giles (“Giles”) in the Eastem District of
Virginia and elsewhere. In January 2018, PEARCE became a part of this investigation As part
of this investigation, the ATF has interviewed multiple private citizens who have sold firearms to
an individual who represented himself as being Malik Omarsha Yarborough (“Yarborough”).
ATF’s investigation determined that the individual purporting to be Yarborough during these
transactions was, in fact, Giles.

5. Throughout the course of` the criminal conduct set forth in this affidavit, Giles has
held a valid Maryland driver’s license and has resided in Temple Hills, Maryland and Washington,
D.C.

6. Throughout the course of the criminal conduct set forth in this affidavit, PEARCE

has held a valid Maryland driver’s license and has resided in Maryland and Washington, D.C.

Case 1:19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 3 ot 14 Page|D# 17

PEARCE’s Maryland identification card was issued, on or about October 16, 2015, and lists his
address as being in Lexington Park, Maryland. The Lexington Park, Maryland address is
PEARCE’s mother’s residence. On or about April 28, 2016, the Maryland DMV issued PEARCE
a learner’s permit. Prior to obtaining his Maryland identification card, PEARCE possessed a
Washington, D.C. identification card, which listed his address as being in Southeast Washington,
D.C., which was PEARCE’s father’s residence. According to Virginia’s DMV records, PEARCE
has never held a valid Virginia driver’s license or identification card,

7. Based on Maryland and District of Columbia DMV records and birth certificates
ATF determined that Giles and PEARCE are half-brothers who have the same father. PEARCE’s
and Giles’s father currently resides in Temple Hills, Maryland at the address listed on Giles’s
Maryland driver’s license.

Witness 1 ’s Gun Sales to Giles

8. On or about July 27, 2017, a Springfield XD Mod.Z, .45 caliber semi-automatic
pistol, bearing Serial Number (“S/N”) GM437628 (hereinaf’cer “GUN A”) was recovered in
Washington, D.C., by the Metropolitan Police Department (hereinafter “MPD”) during the arrest
of a fugitive who was not the original purchaser of GUN A.

9. ATF determined that GUN A was purchased by Witness-l (“W-l”) from a pawn
shop, located in Arlington, Virginia, within the Eastem Distn'ct of Virginia, ten days before it Was
recovered by MPD. -

10. Your affiant interviewed W-l and determined that he sold a firearm on three
separate occasions to an individual who represented himself to W-l as Malik Yarborough. W-l
stated that W-l communicated with Yarborough via the e-mail address,

yarboroughl990@gmail.com, and that Yarborough used the phone number 202-812-0086

Case 1:19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 4 ot 14 Page|D# 18

(hereinafter the “202 NUMBER”), for each of the aforementioned firearms purchases ATF
investigation determined that, in fact, it was Giles that represented himself as Yarborough to W-l.
On at least two occasions Giles presented W-l with a Virginia Commercial Driver’s License
(CDL) with Yarborough’s name and photograph on it (hereinafter “Yarborough ID-l”) for the
purchases Giles purchased a firearm from W-l on or about July 19, 2017, on or about August 15,
2017, and on or about October 15, 2017.

ll. Malik Yarborough is a convicted felon and, when interviewed by ATF agents,
Yarborough further explained that at no point did he provide Giles or anyone else with his
identification Yarborough. also explained that his e-mail address is not
yarboroughl990@gmail.com.

12. Giles purchased GUN A, on or about July 19, 2017, in the parking lot of W-l’s
apartment complex, located in Arlington, Virginia, within the Eastem District of Virginia. Giles
purchased a Springfleld XDS-9, 9mm semi-automatic pistol, bearing S/N S4917212 (hereinafter
“GUN B”), in the parking lot of W-l ’s apartment complex, on August 15, 20l 7. Giles purchased
a Taurus, PT lll, 9mm semi-automatic pistol, bearing S/N TKU27089 (hereinafter “GUN C” , in
the vicinity of the Macy’s at Ballston Mall, located in Arlington, Virginia, within the Eastem
District of Virginia, on October 15, 2017 . Giles arrived for all three purchases in a silver/light
gray, 2-door, 4 seat Infiniti with a District of Columbia license plate. Based on ATF’s
investigation, the described vehicle is a 2004 gray Infiniti G35 bearing D.C. license plate EZ3836,

registered at the time to Giles’s mother.

Firearm Recove)y from Giles ’s Vehicle
13. On or about September 21, 2017, Giles and PEARCE exchanged text messages

about arranging to purchase a Century Arms, 7.62 Micro Draco, semi-automatic pistol that was

Case 1:19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 5 ot 14 Page|D# 19

listed for sale on Armslist by a seller in Petersburg, Virginia. In these messages, PEARCE and
Giles discussed PEARCE driving Giles down to Virginia to purchase the firearm and the address
they would be driving to in order to purchase the firearm from the seller.

14. On October 4, 2017, MPD officers responded to the 7000 Block of Yuma Street
SE, Washington, D.C., to investigate the sounds of gunfire. While approaching a different vehicle
in the vicinity, MPD Officers observed in plain sight a Century Arms, 7.62 Micro Draco, semi-
automatic pistol, bearing S/N PMD-01488-14, inside an unoccupied 2004 gray Infiniti G35 that
was parked on Yuma Street. MPD recovered the firearm from the vehicle along with Yarborough
ID-l and Giles’s Washington, D.C. driver’s license.

15. After the October 4, 2017 , search of the 2004 gray Infiniti G35, Giles purchased a
2012 Black Audi A8L from AM-KO Auto Inc., in District Heights, Maryland, on or about
November 6, 2017. At the time of the purchase, Giles listed his address as being in Southeast
Washington, D.C. and listed his cell phone number as the 202 NUMBER on the purchase
paperwork. As part of the vehicle purchase, Giles also traded-in the 2004 gray Infiniti G35 that

had been driven to meet with W-l .
September 5, December 5, and December 10, 201 7 Firearms Purchases

16. On or about February 15, 2018, your affiant interviewed Witness 2 (hereinafter “W-
2”) about the sale of a firearm to Giles. W-2 was contacted by an individual using the
yarborough1990@gmail.com e-mail address and met Giles to sell the firearm, on or about
September 5, 2017, in Mechanicsville, Virginia, within the Eastern District of Virginia.

l7. The original Bill of Sale (“BOS”) for this purchase, dated September 5, 2017,
showed the sale of three firearms to a purchaser who purported to be Malik Yarborough to W-2.

Specifically, a CZ PO7, .40 caliber, semi-automatic pistol, bearing S/N B462698 (hereinafier

Case 1:19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 6 ot 14 Page|D# 20

“GUN D”), a Glock 22, .40 caliber, semi-automatic pistol, bearing S/N HYN927 (hereinafter
“GUN E”), and a Springfield XD, .45 caliber, semi-automatic pistol, bearing SfN XD734157
(hereinafter “GUN F”).

18, Your affiant recovered this BOS and sent it to the ATF laboratory for fingerprint
analysis, which showed a positive match for Giles’s fingerprints On the BOS for GUN D, GUN
E, and GUN F, Malik Yarborough’s name is spelled differently and incorrectly than its actual
spelling in two different places on the BOS.

19. On January 15, 2019, your affiant interviewed W-2, who provided three additional
original BOS for purchases with Giles, one dated December 5, 2017, for the purchase of two
firearms, and two more BOS dated December 10, 2017, for the purchase of five firearms W-2
met Giles for the purchases on December 5 and 10, 2017, in the vicinity of Mechanicsville,
Virginia. One of the firearms that was purchased by Giles from W-2, on December 10, 2017, was
later recovered by MPD in Washington, D.C., on April 26, 2018, from an individual other than

Giles
December 28, 201 7, Attempted Purchase

20. On March 16, 2018, your affiant met with W-3 regarding the attempted purchase
of a Fabrique Nationale d’Armes, Five-Seven, 5.7 x 28 mm caliber, semi-automatic pistol, bearing
S/N 386274091 (hereinafter “GUN G”), that W-3 advertised for sale on Armslist.

21. W-3 provided correspondence with an individual purporting to be Malik
Yarborough using the e-mail address yarborough1990@gmail.com and the phone number (703)
646-8325 (hereinaf°ter “7 03 NUMBER”). W-3 conducted a Google search of Yarborough’s name

and found that Yarborough had a criminal record that contained a felony. W-3 texted the 703

Case 1519-mj-0012O-I\/|SN Document 2 Filed 03/08/19 Page 7 of 14 Page|D# 21

NUMBER stating that W-3 did not feel comfortable selling the firearm to him and then W-3 ceased
communication with the individual identifying himself as Yarborough.

22. Approximately seven minutes later, W-3 was contacted by an individual using the
e-mail address gilesdariu5203 @gmail.com. When asked by W-3 “What’s your name?” the
individual identified himself as “Darius.” W-3 then asked “and you[r] middle and last name?” and
the individual responded “Antonio Giles.” W-3 then communicated with Giles via text messages
with Giles using the 202 NUMBER. W-3 arranged to meet Giles, on December 28, 2017, at a
Home Depot, located in Fairfax, Virginia, within the Eastern District of Virginia. An individual
whom W-3 believed to be Giles pulled alongside W-3’s vehicle from behind, in a black, newer
model Audi With tinted Windows. The description of this vehicle matches the description of the
vehicle Giles purchased on or about November 6, 2017 . The driver, Giles, exited the vehicle and
approached W-3, introduced himself as “Malik,” and handed his identification card to W-3. W-3
questioned Giles as to why he called himself “Malik”. W-3 stopped the transaction shortly

afterwards, and left the Home Depot, still in possession of the firearm.
December 30, 201 7, Firearms Purchase

23. On March 15, 2018, your affiant interviewed Witness 4 (“W-4”) and Witness
(“W-S”) about the sale of a firearm to an individual who presented himself as Malik Yarborough.

24. W-4 told agents that, on or about December 30, 2017, he asked W-5 to post three
firearms for sale on Armslist. Specifically, W-5 posted for sale a Glock 17, 9mm, semi-automatic
pistol, bearing S/N AXB766US (hereinafter “GUN H”), a Glock 22, .40 caliber, semi-automatic
pistol, bearing S/N MBP613 (hereinafter “GUN I”), and a Glock 27, .40 caliber, semi-automatic
pistol, bearing S/N NKS310 (hereinafter “GUN J”). That same day, W-5 was contacted on

Arrnslist by a buyer using the yarboroughl990@gmail.com e-mail address The individual, Who

Case 1':19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 8 of 14 Page|D# 22

represented himself as Yarborough, texted W-5 from the 703 NUMBER. Soon thereafter, W-4
began communicating With the individual W-4 believed was Yarborough via the 703 NUMBER.
Via several text messages, Giles also agreed to purchase a Glock 21, .45 caliber, semi-automatic
pistol, bearing S/N AWF455US (hereinafter “GUN K”) from W-4 and to meet at a BP gas station,
in Charlottesville, Virginia, later that evening.

25. Giles arrived at the BP gas station in a black Audi with tinted Windows. Giles
presented himself as Yarborough and introduced himself as “Malik”. W-4 then took
approximately $1700 from Giles in exchange for the four firearms W-$ stated W-5 looked at the
driver’s license presented by Giles, which law enforcement understands was a fraudulent Virginia
identification listing Yarborough’s name.

26, Later that evening, on or about December 30, 2017, Giles was arrested in
Spotsylvania, Virginia, within the Eastern District of` Virginia, following a high-speed vehicle
pursuit by the Orange and Spotsylvania Counties’ Sheriffs’ Offices. At the time of his arrest, Giles
Was driving a 2012 Black Audi ASL.

27. During the pursuit, Sheriffs’ Deputies and Offlcers witnessed several objects being
thrown out of the passenger side window that appeared to be firearms and a box. The day after
the vehicle pursuit, law enforcement recovered GUN H on the roadside along the route of pursuit
On or about February 12, 2018, a private citizen found GUN J on the roadside along the vehicle
pursuit route. GUN J was later recovered by law enforcement On or about August 12, 2018,
GUN K was found by a private citizen on the roadside along the vehicle pursuit route. GUN K
was later recovered by law enforcement

28. ln the vehicle with Giles at the time of the pursuit were PEARCE, Mahje Damien

Powers (a convicted felon), and A.P. (a juvenile).

Case 1:19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 9 of 14 Page|D# 23

29. Following the pursuit, Giles’s black Apple iPhone was recovered from his vehicle.
Also recovered from Giles’s vehicle was PEARCE’s white Apple iPhone.

Jail Phone Calls between PEARCE and Giles

30. From on or about December 30, 2017, until on or about July 13, 2018, Giles was
detained by the Commonwealth of Virginia at the Central Virginia Regional Jail (“CVRJ”)
pending the resolution of charges relating to the aforementioned high-speed pursuit, While held
at CVRJ, Giles made several phone calls to PEARCE, wherein they discussed their previous
firearms purchases and sales of firearms, along With future plans to continue purchasing and selling
firearms after Giles was released from CVRJ.

31. Based on your affiant’s review of jail calls between Giles and PEARCE while Giles
was incarcerated at the CVRJ, your affiant believes that PEARCE Was present during a number of
the aforementioned fraudulent gun purchases and aided and abetted Giles in making these
purchases For example, on or about May 25, 2018, Giles made a phone call to PEARCE from the
CVRJ. During the call, PEARCE told Giles that he was looking that morning and there Was an
AR available for $700, which your affiant believes is a reference to an advertisement for the sale
of an assault-rifle style firearm. PEARCE and Giles proceeded to discuss the fair price of various
firearm models, as well as prior firearms purchases they had both been involved. Specifically,
Giles referenced an attempted firearm purchase made a few days before the high-speed vehicle
pursuit For a few seconds, PEARCE forgot whether he went on that trip. Giles reminded
PEARCE that Giles had messed up his name (Which your affiant believes is a reference to the
name on the Yarborough ID), and that caused PEARCE to remember that he had gone on the trip.
PEARCE further stated, “You know how many times we [inaudible] year it was every day

1 don’t remember half the fucking shit we done got.” Based on the facts and timing relayed by

Case 1:19-mj-00120-|\/|SN Document 2 Filed 03/08/19 Page 10 of 14 Page|D# 24 `

Giles during this call, your affiant believes it is likely Giles was referencing the failed transaction
with W-3 on December 28, 2017.

32. Later during this same conversation, PEARCE asked about someone who they had
met and purchased XDs from, possibly in Arlington, Virginia, and from Whom they had purchased
firearms from on several occasions Your affiant believes PEARCE’s reference to “XDs”
describes a Springfield XD model semi-automatic pistol, and that the individual they were
discussing was likely W-l, whom GILES purchased two Springfield XD semi-automatic pistols
from, on or about July 19 and August 15, 2017. PEARCE further stated that this individual posted
something new. Giles said he had that individual’s phone number on his phone. PEARCE said
he-was not sure about attempting to purchase, because he did not really look like that, which your
affiant believes is a reference to the photograph on the Yarborough ID. Giles responded that
PEARCE should wait until Giles got home, and that he had things lined up. Giles said when he
gets released, all he needs is a “cool stack,” which your affiant knows to be slang for $1000, to get
on his feet and that he already had that,

33. Prior to that, on or about May 17, 2018, PEARCE told Giles during a phone call
that he was looking at some firearms the previous night. Giles asked PEARCE if he still had the
e-mail, apparently referencing the yarboroughl 990@gmail.com address PEARCE responded that
he did have the e-mail and then asked Giles, “what’s up with the ID, though? Like how we gonna
get around that?” Giles responded that he still had a picture of the ID. Search Warrant returns
from the yarboroughl990@gmail.com e-mail address revealed that, on or about October l 1, 2017,
Giles emailed himself a picture of the Yarborough ID to his work DC. gov email.

34. A CVRJ representative explained to your affiant that Giles was not authorized to

access his e-mail account and would not have had the means to do so While detained at the facility,

10

Case 1:19-mj-00120-|\/|SN Document 2 Filed 03/08/19 Page 11 of 14 Page|D# 25

between on or about December 30, 2017, until on or about July 13, 2018. However, access logs
provided by Google revealed that the account was accessed on at least two occasions, on or about
February 9, 2018, and on or about March 28, 2018.

PEARCE Cell Phone Analysis

35. Based on open-source research, ATF observed a picture on Instagram, posted on or
about January 2, 2018, of PEARCE with four Glock handguns on his lap while sitting in the rear
passenger seat of an Audi vehicle. During your affiant’s review of PEARCE’s cellphone, this
picture, and many other pictures that were very similar in nature, was also found as an image file
in PEARCE’s cell phone. The firearms in the picture match the description of the four Glock
firearms purchased on or about December 30, 2017, from W-5. As described above, during the
high-speed pursuit, Sheriff`s’ Deputies and Officers witnessed several objects being thrown out of
the passenger side window of Giles’ Audi that appeared to be firearms and a box. Several of these
firearms were later recovered

36. Also found on PEARCE’s cell phone were text messages between PEARCE and
another urmamed co-conspirator, on or about December 29, 2017, in which they discuss the
location of a .380 caliber firearm they are attempting to sell. Concurrently, PEARCE and Giles
were texting about the location of that firearm. Afcer finding the firearrn, PEARCE and the
unnamed co-conspirator discussed selling the firearm to a potential buyer. The unnamed co-
conspirator then stated to PEARCE that he also had a “9” available to sell to the potential buyer
for $600 and that PEARCE could add his own “tax” on the sale to the potential buyer. PEARCE
then responded to the unnamed co-conspirator that the potential buyer wanted to buy the “9,” not
the .380 firearm and that he offered to sell the firearm to the potential buyer for $700 - a price that

would have included a $100 “tax” for PEARCE.

ll

Case 1:'19-mj-00120-|\/|SN Document 2 Filed 03/08/19 Page 12 of 14 Page|D# 26

Giles Cell Phone Analysis

37. Preliminary analysis of Giles’ cell phone revealed that it was associated with an
AT&T account that used the 202 NUMBER. Multiple text messages were found in which Giles
used the 202 NUMBER and a Text Free Ultra account associated with the 703 NUMBER to
communicate with various individuals about the purchase of firearms

38. The phone contains numerous text messages between Giles and PEARCE wherein
they discuss purchasing and selling firearms together. In many of the text message exchanges
PEARCE and Giles text pictures of firearms listed on Armslist, meet locations with sellers, raising
the funds for the costs of firearms they purchased in Virginia, and the price they planned to sell
the firearms for in Maryland and Washington, D.C.

39. For example, on or about September 27, 2017, PEARCE contacted Giles about the
purchase of several firearms, and PEARCE and Giles discussed the prices for those firearms and
the distance they would have to travel in order to purchase the firearms

40. Then, on or about October 12, 2017, PEARCE and Giles discuss a firearm and the
price that Giles was willing to sell the firearm for. During the conversation, PEARCE stated that
he had two individuals who wanted to buy the discussed firearm from PEARCE that day.

41. Then, on or about November 15, 2017, PEARCE and Giles discussed the price to
purchase a Draco firearm and driving down together to Ashland, Virginia, within the Eastern
District of Virginia, to meet the seller. PEARCE and Giles also discussed splitting the cost of the
firearm with other co-conspirators.

42. Then, on or about November 22, 2017, PEARCE texted Giles to ask him what
firearms he currently had for sale. When Giles responded that he did not currently have any

firearms for sale, PEARCE asked Giles to inform When he did have firearms available to sell.

12

Case 1:19-mj-00120-|\/|SN Document 2 Filed 03/08/19 Page 13 of 14 Page|D# 27

43. Then, on or about December 14, 2017, PEARCE and Giles discussed their fears
that a co-conspirator, who had been arrested on separate charges, would provide evidence against
them or would have his cell phone searched, thereby implicating each of them in a crime. At one
point, PEARCE shared text messages with Giles in which PEARCE had previously directed this
co-conspirator to go to Giles’s Temple Hills residence and this co-conspirator had told PEARCE
to meet him outside. PEARCE and Giles also discussed moving the firearms they had stored at
Giles’s Temple Hills residence to another location in case the co-conspirator identified Giles or
PEARCE to law enforcement

44. Then, on or about December 21, 2017, PEARCE texted Giles to ask him what the
prices were for each of the firearms he currently had for sale. When Giles responded with the
prices for four firearms for sale, he also told PEARCE that he could add some money onto the
prices to cover PEARCE’s end. PEARCE stated that he did not have a buyer yet for the firearms
but that he “added 50 on the end” of the prices he was advertising to potential buyers

45. Then, on or about December 28, 2017, PEARCE texted Giles to ask him what
firearms he currently had for sale. When Giles responded with what flrearms he had for sale,
PEARCE asked what the package price for the firearms was Giles explained he had not yet
purchased the listed firearms and PEARCE said he would hold off on advertising the sale of the
firearms until Giles bought them. Giles responded, “you better get some fucking money so you

can get on this.”

13

Case 1.:19-mj-00120-I\/|SN Document 2 Filed 03/08/19 Page 14 of 14 Page|D# 28

CONCLUSION
46. Based upon the foregoing, 1 submit there is probable cause to believe that, between
July 2017 and December 2017, within the Eastern District of Virginia and elsewhere, the
defendant, Daryl Antonio Pearce, did act with the intent to engage in the business of dealing

firearms in violation of Title 18, United States Code, Sections 924(n) and 2, among other crimes

Respectfully submitted,

/

<§BI;e/cial/I(gent Jom. Donovan
reau of Alcohol, Tobacco, Firearms, and Explosives

 
    

Swom and subscribed to before me the 8th day of March, 2019.

' Therasa C:-n'r'ot' ‘;`,1‘-:,.\1
(` United States tying ~;r.\.

 

The HonoEb/le Theresa C. Buchanan
United States Magistrate Judge

14

